Title: To George Washington from Clement Biddle, 23 September 1790
From: Biddle, Clement
To: Washington, George



Sir
Philada Septemr 23d 1790

I delivered the Letters inclosed in your’s from Baltimore and from mount Vernon of the 17th inst: to Messrs Clark on the receipt of them.
I have desired mr Parrish to have a Hatt of the best quality agreably to your directions by the latter End of November.
The returns of Inhabitants for the City and suburbs are nearly perfected but one district being incomplete prevents my making up an Accurate account but from those which I have received I suppose the whole number of Inhabitants in the City and suburbs will be a few above forty thousand.

In a few days I shall be able to furnish your Excellency an exact state of the numbers.
The workmen are busily employ’d on Mr Morris’s house as well as the one he is to remove into—The bow window is begun but Mr Morris has not moved out—I understand he will in a few days and I shall immediately begin to lay in the Wood you directed.
I paid for the four horses and driver twelve days at four Dollars and for the Carriage one dollar per day is sixty dollars for which I account with Mr Lear. I am with the greatest respect Your Excellency’s Most obedient and very humble servant

Clement Biddle

